Citation Nr: 1802678	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

Zi-Heng Zhu

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Veteran's claim was previously remanded in July 2012, July 2013, October 2013, April 2014, April 2015, and November 2016, for further development.  The Board finds that development was substantially accomplished. 


FINDINGS OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is etiologically related to any aspect of active service, to include exposure to herbicides, and shows that hypertension began years prior to the diagnosis of service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide agent exposure or as due to or aggravated by service-connected PTSD, have not been met.  38 U.S.C. §§1110, 1112, 1113, 1116, 5107(b) (2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§5103, 5103A, 5107 (2012); 38 C.F.R. §3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  Specifically, the Veteran was notified in a letter dated December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to this claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C. §§1110, 1153 (2012); 38 C.F.R. §§3.303, 3.306 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §3.303(b) (2017).  Only disabilities listed as chronic diseases in 38 C.F.R. §3.309 (a) may be considered for service connection under 38 C.F.R. §3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. §3.303(d) (2017).  Hypertension is a chronic disability.  38 C.F.R. §3.309(a) (2017).

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease, including hypertension, are considered chronic, and will be presumed to have been incurred in service if manifest to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§3.307, 3.309(a) (2017).

The Veteran is presumed to have been exposed to herbicide agents during service in Vietnam during the Vietnam era.  The personnel records show service in the Republic of Vietnam.

Diseases associated with exposure to certain herbicide agents used in support of operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C. §1116(a)(1) (2012); 38 C.F.R. §3.307(a)(6) (2017).  That presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. §3.307(a)(6)(ii) (2017).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. §3.309(e), it will be presumed that he was exposed to herbicide agents if he served in Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence establishing he was not exposed to any herbicide agent during that service.  38 U.S.C. §1116(f) (2012); 38 C.F.R. §3.307(a)(6)(iii) (2017).  The Veteran is presumed to have been exposed to herbicide agents during service in Vietnam.

The diseases presumptively associated with herbicide agent exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. §3.309(e)(2017).

The Secretary of VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Further, VA has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for hypertension.  79 Fed. Reg. 20308 (Apr. 11, 2014).

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. §5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must assess the credibility and probative value of evidence, and the Board may favor one medical opinion over another if an adequate statement of reasons or bases is provided.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board cannot ignore the opinion of a treating physician, the Board may discount the credibility of a physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Hypertension

The Veteran claims that hypertension is due to exposure to herbicides during active service.  Alternatively, the Veteran also claims that hypertension was caused or aggravated by service-connected PTSD.  Having considered the entire record of evidence, both lay and medical, the Board finds that the preponderance of evidence is against the claim for service connection for hypertension.  

With regard to a claim for service connection for hypertension as due to herbicide agent exposure, hypertension is not a disability that is presumed to be associated with herbicide agent exposure.  38 U.S.C. §1116 (2012); 38 C.F.R. §§3.307(a), 3.309(e) (2017).  Thus, presumptive service connection based on exposure to herbicide agents must be denied. 

The Board finds that the evidence of record is also inefficient to establish entitlement to service connection by proof of direct causation due to herbicide agent exposure or directly as related to service as the evidence does not show that the Veteran's hypertension is related to herbicide agent exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With regard to establishing service connection on a direct basis, the Board notes that evidence of record also remains against the finding that hypertension is related to active service.  The Board notes that VA has acquired several VA examinations and opinions from to determine the nature and etiology of hypertension. 

A July 2013 VA examination diagnosed hypertension.  During the examination, the Veteran explicitly reported that he was diagnosed with hypertension in 1978 when he started employment, and did not start treatment for hypertension until the 1980s.  On review of the record, the examiner noted historical blood pressure readings to be 121/79 in a reading taken in June 2012, 133/80 in February 2013, and 131/72 in June 2013.  The Veteran's blood pressure at the time of the examination was found to be 110/80, 112/80, and 112/80.   Finally, after a review of the service medical records, the examiner noted no indication of hypertension during service, to include no evidence of hypertension on the separation examination.  

The Board notes that that July 2013 examination report did not explicitly note any conclusions with regard to the etiology of hypertension, and only that the condition did not arise during service.  That report was amended by a November 2013 addendum opinion from the same examiner, which noted that after a review of the medical evidence of record, to include recorded blood pressure readings during active service, the evidence did not demonstrate that those instances of higher or elevated blood pressure during service were etiologically related to the Veteran's current hypertension.  The examiner explicitly noted that the blood pressure readings are considered normal and not a predictor of future hypertension. 

In a May 2014 VA Disability Benefits Questionnaire, the VA examiner concluded that current hypertension was less likely than not related to active service.  The examiner noted explicit review of the Veteran's claims file and medical history, but did not perform an in-person examination.  After a thorough review of the record, the examiner found that even considering the Veteran's blood pressure reading of 138/80 on the separation examination that the Veteran did not have hypertension during, or shortly after, service.  The examiner noted that even considering that evidence, that isolated reading did not indicate a precursor to hypertension.  The examiner noted that a review of the available medical evidence of record did not show any treatment or diagnosis of hypertension for several years after service.  The examiner noted that the Veteran himself had reported that he was not diagnosed with hypertension until 1978, more than six years after separation from active service. 

The May 2014 examiner also noted that hypertension was not etiologically related, or aggravated by service-connected PTSD.  The examiner found that even considering the claim that hypertension arose in 1978, that was decades prior to the initial PTSD diagnosis in 2007.  Therefore, the examiner found that it was not possible for hypertension to have been caused by PTSD due to that temporal conflict.  The examiner also noted that since the 1990s, after renal surgery, the Veteran's hypertension had relatively been stable and controlled.  Therefore, as the Veteran was not diagnosed with PTSD until 2007, and considering that the Veteran's condition has not increased from the baseline since the 1990s, the examiner concluded that the evidence did not show that PTSD aggravated hypertension. 

In September 2014, VA obtained an addendum to the May 2014 medical opinion.  The same examiner, after a review of the medical evidence, to include service medical records, again explicitly noted that that the Veteran's 138/80 blood pressure reading at separation from service constituted a normal or acceptable range for blood pressure, and did not indicate a diagnosis of hypertension, or a predictive reading relating to current hypertension.  The examiner also noted that it was not established medical consensus that PTSD caused or aggravated hypertension, and that in this case, it remained less likely than not to have caused or aggravated the Veteran's long time hypertension. 

In an October 2015 VA medical opinion, the VA examiner, after a review of the claims file and medical history, found that it was less likely than not that hypertension was related to any aspect of the Veteran's active service.  The examiner noted that there was no evidence of a diagnosis of hypertension during active service, and found a slightly elevated and isolated blood pressure reading to be within normal range during service.  The examiner noted that a review of the records demonstrated that the Veteran's hypertension was actually not diagnosed until 1988 by a private treating physician.  Therefore, as the Veteran did not have hypertension during active service, the examiner found that the stress during such time in active service could not have caused current hypertension, as once asserted by the Veteran.  Finally, the examiner noted that hypertension was not among the recognized diseases which were presumptively linked to exposure to herbicide agents. 

The October 2015 examiner also found no causal relationship between PTSD and hypertension.  The examiner noted the temporal difference between the diagnosis of hypertension, potentially as early at 1988, and the Veteran's diagnosis of PTSD in 2007.  Consequently, the examiner concluded that it was less likely than not that the PTSD caused hypertension.  The examiner also found that there was no evidence that the service-connected PTSD aggravated the hypertension, as the hypertension had been controlled and well managed for several years since renal failure in the 1990s.  Therefore, as hypertension has not risen past its baseline, no aggravation could be attached. 

At a February 2016 VA examination, after a review of the medical history and claims file, the examiner found that the Veteran's hypertension was noted related to any aspect of active service to include exposure to herbicide agents.  The examiner noted no in-service diagnosis of hypertension, to include consideration of the separation examination.  The examiner noted that, as it was confirmed by the Veteran during his hearing, that he was not diagnosed with hypertension until 1988, more than 16 years after separation from service.  Accordingly, it was less likely than not that the Veteran's current hypertension was due to his active service. 

With regard to any secondary connections, the examiner noted that the Veteran's hypertension preceded PTSD, and that there had been no aggravation of the condition since the diagnosis of PTSD.   

A January 2017 VA medical opinion opined that the Veteran's hypertension was less likely than not due to any aspect of active service.  With specific regard to the Veteran's exposure to herbicides, the examiner noted a review of the relevant materials associating hypertension and herbicide exposure.  The examiner found that while there was some medical evidence of a causal association between herbicide exposure and hypertension, no formal causation has been established by the medical community, and that additional research must be conducted.  Therefore, the Veteran's hypertension was less likely than not due to active service, to include exposure to herbicide agents.  

The examiner also noted that PTSD was diagnosed after hypertension, precluding any potential for establishing secondary causation, and that the hypertension levels has remained steady and controlled.  Therefore, the examiner found that it was less likely than not that hypertension was caused or aggravated by service-connected PTSD. 

On review of the record, the Board finds that the preponderance of the evidence is against the claim on a direct basis.  The record does not show that that Veteran had hypertension during active service or for many years thereafter.  The service medical records do not show a diagnosis of hypertension or chronic elevated blood pressure readings, with no evidence of a diagnosis of hypertension until years after separation from service.  Even during the March 2013 hearing, the Veteran admitted that his first diagnosis and treatment for hypertension was not until 1988, more than a decade and a half after service.  Additionally, the isolated accounts of possibly elevated blood pressure, to include at the December 1971 separation examination reading, have been found by medical professionals to not demonstrate the existence of hypertension during service or shortly after service.  

None of the medical evidence of record shows that the Veteran's hypertension is directly related to service, including exposure to herbicide agents during service.  Every medical examination and opinion acquired during the course of this appeal found that it was less likely than not that hypertension was related to any aspect of active service, to include exposure to herbicide agents.  The Board finds the VA opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The commenting VA examiners sufficiently discussed the underlying medical rationale of the opinion, which is where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).   As there is no competent evidence of record establishing a link between active service and hypertension, entitlement to service connection for hypertension on a direct basis or presumptive basis is not warranted.

Moving to establishing service connection on a secondary basis, the Veteran's primary argument is that hypertension was caused or aggravated by service-connected PTSD.  Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for hypertension as secondary to service-connected PTSD. 

The Board notes that a review of the relevant medical opinions from the entire claims period supports a finding that PTSD did not cause hypertension.  All VA examiners who opined upon the secondary claim noted that the Veteran's hypertension was diagnosed years prior to the PTSD diagnosis in 2007.  The Veteran, during his own testimony, noted that he was first diagnosed with hypertension as early as 1988, nearly 20 years prior to the diagnosis of PTSD.  Therefore, considering the temporal discrepancy, the medical evidence supports a finding that the PTSD could not have caused hypertension.  The Board finds that the overwhelming evidence of record supports and corroborates that conclusion, and any theory of secondary causation is not supported by the competent evidence of record.  

Similarly, a review of the competent medical opinions of record shows that the Veteran's hypertension has been well managed and controlled since renal failure and surgery in the 1990s.  The Board notes that medical examinations and treatment records show rather stable blood pressures throughout the claims period, and since the PTSD diagnosis.  The VA examiners have all noted normal blood pressure readings during examinations, and found that the severity of the Veteran's hypertension had not been aggravated since the PTSD diagnosis.  Therefore, all examiners have opined that it is less likely than not that PTSD aggravated hypertension, as there was no evidence of elevation in the severity of hypertension. 

The Board finds that the medical evidence of record, to include the VA examinations and opinions, demonstrates a clear consensus that there is no etiological relationship, causal or by aggravation, between the Veteran's PTSD and hypertension.  The Board finds that opinions to be both medically based, and in accordance to both the lay and medical evidence of record.  Therefore, the Veteran's claim with regard to secondary service connection must be denied.  

The Board finds that although the Veteran contends that he has hypertension that is due to service or service-connected PTSD, he is not competent to make that conclusion.  Although lay persons are competent to provide opinions on some medical issues, the issue of whether hypertension is related to service, service exposure to herbicide agents, or a service-connected disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection for hypertension.  Therefore, the Board finds that the medical evidence of record is more persuasive because of the training, experience, and rationales provided by the examiner.

Finally, the Board does recognize that hypertension is subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board notes that the Veteran has not consistently reported that hypertension was present or progressed continuously since active service.  The Veteran has been inconsistent at times with regard to when he was initially diagnosed with hypertension.  During examinations in July 2013 and May 2014 the Veteran reported he had hypertension as early as 1978 and later during a March 2013 hearing, the Veteran noted he was initially diagnosed in 1988.  Regardless of consistency, or relative credibility of the claims, neither date claimed by the Veteran is within the presumptive period, within one year, after separation from service in 1971, and both dates are significantly following separation from service.  Therefore, the evidence does not show continuity of symptomatology since service.  In addition, service connection on a presumptive basis for chronic disease is also precluded as the evidence does not show hypertension manifested to a compensable degree within one year following separation from service.

The Board has also considered the Veteran's separation examination which noted a 138/80 reading for blood pressure.  However, in reviewing all the VA examinations and opinions of record, every examiner has noted that blood pressure is considered within the normal range, and not an indication for future hypertension.  Therefore, the Board finds that single isolated reading cannot be considered evidence of hypertension at separation, based on the examiners' explanations.  Although the nexus requirement for direct service connection may be established by the presence of a chronic disease such as hypertension within one year following separation from service, the Veteran's hypertension is not shown to have manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§1101, 1112 (2012); 38 C.F.R. §§3.307, 3.309 (2017). 

The Board finds that the preponderance of the evidence of record indicates that the Veteran's hypertension was not shown in service or for many years thereafter, is not related to service or exposure to herbicide agents during service, and is not caused or aggravated by service-connected PTSD.  Accordingly, service connection for hypertension must be denied.  38 U.S.C. §5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


